FILED
                            NOT FOR PUBLICATION                             DEC 10 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TERRIS R. JONES, Sr.,                            No. 12-16574

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00435-KJD-PAL

  v.
                                                 MEMORANDUM*
LAS VEGAS VALLEY WATER
DISTRICT; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Terris R. Jones, Sr., appeals pro se from the district court’s summary

judgment in his employment action alleging race discrimination, harassment, and

retaliation under Title VII. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Russell Country Sportsmen v. U.S. Forest Serv., 668 F.3d 1037,

1041 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment for the individual

employee defendants because individual employees cannot be held liable under

Title VII. See Miller v. Maxwell’s Int’l Inc., 991 F.2d 583, 587-88 (9th Cir. 1993).

      The district court properly granted summary judgment on Jones’ race

discrimination and retaliation claims because Jones failed to raise a genuine

dispute of material fact as to whether he was subjected to an adverse employment

action. See Brooks v. City of San Mateo, 229 F.3d 917, 928-29 (9th Cir. 2000)

(elements of prima facie case of retaliation under Title VII, including “adverse

employment action”); Chuang v. Univ. of Cal. Davis, Bd. of Trs., 225 F.3d 1115,

1124-26 (9th Cir. 2000) (elements of prima facie case of discrimination under Title

VII, including “adverse employment action”). Moreover, Jones failed to exhaust

his administrative remedies regarding his allegations of confusion about his shift

assignment. See B.K.B. v. Maui Police Dep’t, 276 F.3d 1091, 1099-100 (9th Cir.

2002) (Title VII plaintiffs must exhaust administrative remedies, and courts may

only consider incidents not listed in the original EEOC charge if they are “like or

reasonably related to the allegations contained in the EEOC charge” (citation and

internal quotation marks omitted)).


                                          2                                     12-16574
      The district court properly granted summary judgment on Jones’ racial

harassment claim because Jones failed to raise a triable dispute as to whether the

alleged conduct was sufficiently severe or pervasive to alter the conditions of his

employment. See Vasquez v. County of Los Angeles, 349 F.3d 634, 642-44 (9th

Cir. 2004) (requirements for racial harassment under Title VII).

      The district court properly denied Jones’ second motion for partial summary

judgment because Jones failed to demonstrate that he was entitled to judgment as a

matter of law. See Fed. R. Civ. P. 56 (setting forth requirements for summary

judgment); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986) (moving party

bears initial burden of showing the absence of a genuine dispute of material fact).

      Jones’ contentions regarding judicial bias, wrongdoing by defendants’

counsel, and his state tort law claims are unpersuasive and unsupported by the

record.

      We do not consider Jones’ argument concerning the denial of his request for

an injunction because Jones made that request in a separate action.

      AFFIRMED.




                                          3                                    12-16574